Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 1 of 27 PageID: 1941




  Julie Warshaw, Esq. Bar ID. 027931993
  266 King George Road, Suite C2
  Warren, New Jersey 07059
  Jamie Epstein, Esq. - Bar ID. 008081990
  17 Fleetwood Drive
  Hamilton, New Jersey 08690
  Attorneys for: Plaintiffs

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
    F.H., et al.,                           Civil Action No. 19-14465 (SDW)
                                Plaintiffs, (LDW)
   v.

   WEST MORRIS REGIONAL HIGH
   SCHOOL BOARD OF
   EDUCATION and NEW JERSEY
   DEPARTMENT OF EDUCATION
   and its COMMISSIONER,
   ANGELICA ALLEN-MCMILLAN
   (in her official and individual
   capacity)                                           2D AMENDED COMPLAINT
                               Defendants



          Plaintiffs F.H. And M.H., individually and on behalf of their daughter, J.H., by way of

  Complaint say:

                                        INTRODUCTION

          1.     This action arises under the Individuals with Disabilities Act, 20 U.S.C. sec. 1400

  et. seq., .

          2.     This is an original civil action seeking reversal of the final decision, dated,

  February 13, 2019, of a New Jersey Administrative Law Judge (ALJ), attached as Exhibit A.


                                                  1
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 2 of 27 PageID: 1942




         3.      In this case the DISTRICT, Board of Education (hereinafter referred to as the

  “DISTRICT”) failed to comply with its obligations under federal and state law to educate a high

  school student with disabilities in the least restrictive environment and consequently, deprived

  her of an education appropriately ambitious in light of her individual circumstances and designed

  to meet her unique needs.

         4.      The ALJ erred in denying relief because he failed to measure the program offered

  by the school district against IDEA’s explicit standards and erred as a matter of law in

  concluding that the school district provided FAPE.

                                              PARTIES

         5.      Plaintiff J.H., who was born in 2001, is a student with disability who is eligible

  for the services and protections of the IDEA.

         6.      J.H. is an aggrieved person based upon the decision in an administrative action.

         7.      At all times relevant herein, J.H. resided in the Township of Long Valley,

  County of Morris and State of New Jersey.

         8.      J.H. attended school in the up until September 2017.

         9.      Plaintiff F.H. is the father and legal guardian of J.H. and at all times relevant

  resided with her in the Township of Long Valley, County of Morris, State of New Jersey.

         10.     Plaintiff M.H. is the mother and legal guardian of J.H. and at all times relevant

  resided with her in the Township of Long Valley, County of Morris, State of New Jersey.

         11.     Defendant West Morris Regional High School Board of Education is charged

  with the conduct, supervision and management of the West Morris Regional Public High Schools




                                                  2
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 3 of 27 PageID: 1943




  which is the school system established to provide a public education to children residing in West

  Morris Region.

         12.    The DISTRICT’s principal place of business is located at 10 S Four Bridges

  Road, Chester, New Jersey 07930.

         13.    The DISTRICT is also a local educational authority as defined by 20 U.S.C. sec.

  1401(a).

         14.    Defendant New Jersey Department of Education (hereinafter referred

  to as NJDOE) whose principal place of business is located at 100 River View

  Plaza, Trenton, NJ 08625-0500 is the "State Educational Agency" under 20 U.S.C.

  § 1401(32) responsible for ensuring compliance with all federal mandates under

  the IDEA, 504 and ADA for school aged.

         15.    Defendant COMMISSIONER, ANGELICA ALLEN-MCMILLAN is

  being sued in his individual and official capacity which is as the Commissioner of

  Defendant New Jersey Department of Education where she serves as New Jersey's

  chief executive school officer and as Secretary of the State Board of Education.

         16.    New Jersey's special education statute, N.J.S.A. 18A:46-1 et seq.,

  grants the Commissioner a broad range of power and responsibilities, and any

  decisions made by the Commissioner have the force of law.

         17.    As the education leader of the state, the Commissioner's

  responsibilities include recommending legislative initiatives and changes;

                                                 3
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 4 of 27 PageID: 1944




  conducting educational initiatives promulgating regulations; ensuring that local

  school districts adhere to all legal requirements relating to school district operation;

  and apportioning state aid to local districts.

                            JURISDICTION AND VENUE

        18.     Jurisdiction is proper because DISTRICT has a principal place of

  business within Morris County, New Jersey.

        19.     Venue is proper pursuant to Rule 4:3-2(a).

        20.     This Complaint is brought seeking relief for denial of rights under the

  Individuals with Disabilities Education Act (IDEA), 20 U.S.C. sec. 1400 et. seq.,

  Section 504 of the Rehabilitation Act, 29 U.S.C. sec. 794, and New Jersey’s

  Special Education Law, N.J.S.A. 18A:46-1 et. seq.,

        21.     This case comes to this Court following the February 13, 2019 final

  decision of Administrative Law Judge (ALJ) Thomas R. Betancourt, in an action

  brought by Plaintiffs on June 5, 2017 with the New Jersey Office of Special

  Education under Docket number OAL EDS 10706-17/Agency Ref. No.

  2017/26311.

                                          FACTS

        22.     J.H. is a disabled minor who was entitled to receive      a   free    and

  appropriate public education (FAPE) from the DISTRICT..


                                              4
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 5 of 27 PageID: 1945




        23.    J.H. has had and continues to have from the time she was in 10 h grade

  a specific leaning disability, other health impaired, and at all times relevant has

  suffered from school related anxiety, school phobia and noise sensitivity.

        24.    J.H. was enrolled in a therapeutic day program for a few months at the

  beginning of the 2016-2017 school year.

        25.    J.H. attempted to return to school in December, 2016 but that was not

  successful due to her school related anxiety and school phobia.

        26.    In December, 2016, the DISTRICT agreed to implement a 504 Plan

  allowing J.H. time and access to a quiet place or to the guidance counselor or nurse

  if she was feeling anxious.

        27.    However, J.H. was only able to attend school for a few days and then

  had to stop, resulting in the DISTRICT placing her on home instruction.

        28.    There was no Individualized Education Program (IEP) at that time.

        29.    Thereafter, J.H.’s medical providers were of the view that J.H. was

  ready to attend a lesser restrictive out of district learning environment even though

  she was still suffering from school related anxiety and school phobia.

        30.    In January 2017, Plaintiffs F.H. and M.H. requested a Child Study

  Team (CST) evaluation of J.H. as they believed she was in need of an IEP to

  address her particular issues.

                                            5
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 6 of 27 PageID: 1946




        31.    J.H. was evaluated by the CST and toward the end of the 2016-2017

  school year, the DISTRICT proposed an IEP classifying J.H. as “Emotionally

  Disturbed” due to her school related anxiety.

        32.    J.H. is not and has not ever been emotionally disturbed, as she does

  not meet the criteria for said classification.

        33.    Although     the   parties    did   not   agree   on   the   classification

  of ,”emotionally disturbed,” they did agree that J.H. was eligible for special

  education and related services.

        34.    Although the DISTRICT attempted to characterize J.H.’s school

  related anxiety as defiance and school refusal, her therapist and psychiatrist never

  characterized her anxiety in that manner.

        35.    J.H. does not and never did have behavioral issues.

        36.    There were factual errors in the school’s testing reports and instead of

  recognizing J. H.’s anxiety, they used wording in their reports that would suggest

  that J.H. had behavioral issues, despite no evidence to support such a conclusion.

        37.    The psychological evaluation that the DISTRICT conducted on

  January 19, 2017, noted that J.H. scored in the low average range for Working

  Memory and overall in the average range for processing speed but her scores on

  the subtests varied considerably.


                                              6
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 7 of 27 PageID: 1947




        38.       The discrepancies in J.H.’s test scores should have led the

  DISTRICT to identify a learning disability but instead, these discrepancies in

  scores were ignored.

        39.    The DISTRICT failed under Child Find to recognize that J.H. had an

  underlying learning disability and they failed to properly classify her.

        40.    A report dated March 15, 2017 from psychiatrist, Dr. Shankar

  Srinivasan at Immediate Care Psychiatric Center (ICPC) indicated that J.H.’s

  diagnosis was “major depressive recurrent, panic disorder and school issues; there

  was a recommendation for an out of district placement and nowhere was there a

  diagnosis for “emotionally disturbed.”

        41.    The initial IEP, dated April 6, 2017, did not include any present

  statements or present levels of academic achievement and functional performance

  from J.H.’s teachers including those who taught her the prior academic year.

        42.    There was no information about the home instruction as to J.H.’s

  progress or any relevant information as to academics.

        43.    There was no general education teacher in attendance at the April 6,

  2017 meeting; there was no special education in attendance at the meeting; and the

  person who conducted a social assessment of J.H. was not present at the meeting.




                                            7
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 8 of 27 PageID: 1948




        44.   The IEP at the April 6th meeting was marked “Draft” but in reality it

  was fully completed with the Behavioral Support Program already listed as J.H.’s

  placement, without any input from J.H.’s parents.

        45.   The DISTRICT predetermined J.H.’s placement.

        46.   Plaintiffs F.H. and M.H. expressed their concern about the Behavioral

  Support Program but these concerns fell on deaf ears as the DISTRICT had already

  made up its mind.

        47.   J.H., who was at the meeting, broke down crying when she heard what

  the DISTRICT decided her placement should be.

        48.   The concerns expressed by F.H. and M.H. and J.H.’s reaction to

  placement in the Behavioral Support Program were never included in any IEP.

        49.   The IEP was lacking in many areas: it did not have any descriptions

  to how J.H.’s disability affected her involvement and progress in the general

  education curriculum, specifically there was no mention of her academic weakness

  as found by Ms. Wilk, the school psychologist; there were no measurable annual

  goals, there were no goals and objectives.

        50.   J.H. meets the criteria under the Individuals with Disabilities

  Education Act (IDEA) as a person with a disability and is entitled to special

  education, related services, accommodations, and an appropriate placement under


                                           8
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 9 of 27 PageID: 1949




  the classification of Other Health Impaired, although the DISTRICT had failed to

  classify her properly or offer her an appropriate educational placement that meets

  her unique academic, social, emotional and physical needs.

         51.   At the IEP meeting, which took place on May 16, 2017, the

  DISTRICT did not correct any deficiencies with the IEP drafted on April 6, 2017,

  and it was the same document proposed on April 6 th with the BSP behavioral

  program at the Mendham High School listed as placement for J.H.

         52.   The BSP program is a behavioral program with a therapeutic

  component.

         53.   This program is a contained classroom with multi-levels of academics

  being taught at once throughout the classroom.

         54.   There are counselors available to students if needed throughout the

  day.

         55.   However, specials such as gym class are done on the computer rather

  than in actual class or gym.

         56.   J.H. did not need a program with a therapeutic component as she was

  getting private counseling on her own, which was well known to the DISTRICT .

         57.   The BSP program does not cater to students who are on a college

  track in that many classes are not offered all of the time and if those students want

                                           9
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 10 of 27 PageID: 1950




   to be on a college bound track they have to take classes in the larger general

   education setting which is contrary to J.H.’s needs.

         58.        The BSP program has students who are dealing with issues

   completely different that J.H.’s such as involving the criminal justice system,

   truancy, substance abuse, etc.

         59.    J.H. had done well academically on home instruction as she works

   well in a one to one or small classroom setting; she is academically oriented and

   plans to attend college after completion of her high school requirements.

         60.    The DISTRICT would not consider any alternative placement other

   than the BSP Program.

         61.    An out of district placement at a Flex School or a one to one learning

   environment with a social component or a private school with small classes and an

   appropriate peer group is what was necessary to meet J.H.’s needs academically

   and socially and which was recommended by numerous experts both independent

   and otherwise.

         62.    The DISTRICT        agreed to pay for independent psychiatric and

   psycho-educational testing, however, did not acknowledge or follow the

   recommendations.




                                            10
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 11 of 27 PageID: 1951




         63.    J.H.’s therapist, Melissa Dolgos wrote a report dated August, 2017,

   wherein she noted that J.H. was unable to complete assignments due to anxiety in

   the DISTRICT setting and was able to progress in managing anxiety in smaller

   group settings.

         64.    Ms. Dolgos also noted that J.H. excels better when people around her

   are mature and college bound rather than peers who have behavioral issues.

         65.     Ms. Dolgos also found that it was significant that J.H. does not

   respond well when others around her have behavioral issues as it distracts her and

   causes her to become anxious.

         66.    Dr. Natalie Schuberth from Alexander Road Associates conducted

   independent psycho educational testing on July 31, August 2 and 3, 2017, and

   issued a report dated August 21, 2017.

         67.    Dr. Schuberth indicated in her evaluation report that J.H. met the

   specific criteria for the diagnosis of Specific Learning Disorder with impairment in

   mathematics, specifically with fluent calculation and she had issues with

   processing speed.

         68.    Dr. Schuberth also found that J.H. met the criteria for Major

   Depressive Disorder, Recurrent Episode and Generalized Anxiety Disorder.




                                            11
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 12 of 27 PageID: 1952




          69.    Dr. Schuberth also found that J.H. was suffering from acute sensitivity

   to noise to the extent that it would affect her “across the board” in academics and

   other areas of school such as in the cafeteria and in hallways.

          70.    Dr. Schuberth concluded that J.H. would benefit in a small school

   environment without overwhelming stimulation.

          71.    There was no finding by Dr. Schuberth that J. H. was “emotionally

   disturbed.”

          72.    In Dr. Ellen Platt’s independent psychiatric report, she concluded that

   J.H. required an academic environment with the capacity of a great deal of

   emotional awareness and intervention.

          73.    Neither Dr. Schuberth nor Dr. Platt indicated that J.H. needed a

   therapeutic school environment.

          74.    Despite the conclusions and findings of the independent evaluations,

   the DISTRICT never reconvened to discuss them or the effect they might have on

   J.H’s IEP.

          75.    The DISTRICT failed to ensure that J.H. had an IEP in place and that

   it reflected her actual disabilities.

          76.    The IEP failed to identify and address. J.H.’s particular educational

   needs, its goals and objectives were not stated in measurable and observable terms.


                                             12
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 13 of 27 PageID: 1953




          77.   The IEP was not reasonably calculated to offer J.H. a free and

   appropriate education in the least restrictive environment consistent with J.H.’s

   ability to learn and as a result the DISTRICT has deprived J.H. of free and

   appropriate public education for two and one half years.

          78.   Plaintiff filed a due process petition with the Commissioner of

   Education.

          79.   A mediation session was thereafter conducted between Plaintiffs and

   DISTRICT.

          80.   Plaintiffs indicated to the DISTRICT they wanted J.H. to be placed at

   the Purnell School where she could receive the academic services that would

   address her unique and individualized issues.

          81.   DISTRICT would not even consider the Purnell School as the only

   placement it would consider was the BSP Program as part of its predetermined

   IEP.

          82.   J.H. thereafter applied and was accepted into the Purnell School.

          83.   Meanwhile, after school started in September, 2017, the DISTRICT ,

   without any consultation, knowledge or consent by the Plaintiffs, de-classified J.H.

   by now considering her a general education student with a 504 Plan that was




                                           13
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 14 of 27 PageID: 1954




   drafted in December, 2016, and which was not complete or up to date, in direct

   violation of the IDEA. See 20 U.S.C. se. 1414(b)(1).

           84.   Plaintiffs gave the DISTRICT notice and unilaterally placed J.H. at

   the Purnell School for which they are entitled to reimbursement of costs, tuition

   and transportation from DISTRICT

           85.   Plaintiffs filed an amended due process petition under IDEA, 504 and

   ADA, and NJLAD to the New Jersey Department of Education on October 18,

   2017.

           86.   In that Petition, the Petitioners sought the following relief:

                  1.    Petitioners respectfully request that Petitioners be allowed to
           file this Amended Due Process action as OAL Docket No. EDS10706-
           2017N……as this Amended Due Process action is an updated version of
           events and violations, which have transpired since the prior Due Process
           filing…….
                  2.    Petitioners respectfully request that the school district
           reimburse Petitioners for their costs and expenses for tuition and fees and
           transportation for their daughter to attend the Purnell School for the school
           years 2017-2018 and 2018-2019, when it is anticipated she will graduate
           from high school.
                  3.    Petitioners respectfully request that based on the new
           independent evaluations and therapist reports, the district draft an IEP which
           reflects a classification of Other Health Impaired and places J.H. at the
           Purnell School as an out of district placement paid for by the school district
           including transportation for the next two (2) years and that the district
           reimburse Petitioners any and all costs and fees including attorney’s fees
           associated with the first and this Amended due process action and unilateral
           placement incurred to date and throughout the entire unilateral placement.
                  4.    Petitioners respectfully request compensatory education,
           compensatory damages, damages for violating the IDEA, Section 504, Child

                                              14
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 15 of 27 PageID: 1955




         Find and the Law Against Discrimination, and reimbursement for any and
         all out of pocket expenses, including counseling at the Purnell School, costs,
         attorney’s fees, and any other fees, as well as any and all expert fees and
         litigation costs as a result of the school district’s failures and for having to
         bring this and the prior action.
                 5.    Petitioners respectfully request that the school district
         immediately accept Dr. Shankar Srinivasan’s report from ICPC, which
         recommends an out of district placement but not therapeutic out of district
         placement.
                 6.    Petitioners respectfully request that the school district
         immediately accept Dr. Ellen Platt’s independent psychiatric evaluation
         report.
                 7.    Petitioners respectfully request that the school district
         immediately accept Dr. Natalie Schuberth’s independent psychoeducational
         evaluation report.
                 8.    Petitioners respectfully request that the school district pay for
         transportation to and from the private school and counseling fees.
                 9.    Petitioners respectfully request compensatory damages for
         violation of J.H.’s rights under the various theories of law as set forth herein.
                 10. Petitioners respectfully request that they be declared the
         prevailing party.
                 11. Petitioners respectfully request the foregoing relief and
         attorney’s fees as well as any and all other damages, compensatory
         education, compensatory damages, punitive and other damages, and/or other
         relief this Court deems just and fair.

         87.   The NJDOE transmitted the matter to the New Jersey Office of

   Administrative Law (NJOAL) for a due process hearing.

         88.   A due process hearing was conducted before the Honorable Thomas

   Betancourt, ALJ, over the course of the following days: April 9 and 23, 2018; July

   25 and August 29, 2018.




                                            15
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 16 of 27 PageID: 1956




         89.    On February 13, 2019, the ALJ filed a final decision and order

   dismissing the amended due process petition after concluding that the DISTRICT

   offered FAPE and did not violate the IDEA. (Exhibit A).

         90.    The ALJ further designated said decision as final pursuant to 20

   U.S.C. sec. 1415(i)(1)(A) and 34 C.F.R. sec. 514 (2018) and is appealable by filing

   a complaint and bringing a civil action in either in the Law Division of the

   Superior Court of New Jersey or in a District Court of the United Sates. 20 U.S.C.

   sec. 1415(i)(2); 34 C.F.R. Sec. 300.516 (2018).

         91.    In reviewing witness credibility, the ALJ not only gave very little

   weight to the testimony of highly qualified independent professionals called by the

   Plaintiffs, but the ALJ completely overlooked much of the relevant testimony.

         92.    The Order entered by the ALJ was based upon predisposition in that

   the ALJ ruled there was no denial of FAPE before the Plaintiffs presented their

   case and the conclusion of all the evidence.

         93.    There were faulty rulings by the ALJ and a lack of consideration of

   pertinent evidence submitted through the testimony of independent, impressively

   qualified experts.

         94.    The ALJ completely failed to consider the testimony of Dr. Schuberth,

   an independent expert, who evaluated J.H. over the course of three days when he


                                            16
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 17 of 27 PageID: 1957




   discussed the “Credibility” of the witnesses and the “weight” he gave to their

   testimony.

         95.    The ALJ improperly failed to allow J.H., who was 17 years old at the

   time, testify at the due process hearing.

         96.    On 12/8/20, this Court entered a Order [37] remanding this matter to

   ALJ Betencourt as mandated in this Court's 12/8/20 Opinion [36].

         97.    On 12/9/20, Plaintiffs filed a Notice of Remand Letter [38] with ALJ

   Betancourt c/o the New Jersey Office of Administrative Law attaching this Court's

   Order [37] and Opinion [36].

         98.    On 12/14/20, Plaintiffs filed a cover letter with a copy of the New

   Jersey Department of Education's administrative record with ALJ Betancourt c/o

   the New Jersey Office of Administrative Law.

         99.    On 4/7/21, Plaintiffs wrote ALJ Betancourt and reminded him his

   compliance with this Court's mandate was overdue [39-2]

         100. ALJ Betancourt did not respond.

         101. On 4/12/21, Plaintiffs submitted a letter [39-1] noticing Defendant,

   NEW      JERSEY      DEPARTMENT             OF   EDUCATION      COMMISSIONER,

   ANGELICA ALLEN-MCMILLAN that her compliance with this Court's mandate

   was overdue (attaching said 4/7/21 Letter to ALJ Betancourt).

                                               17
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 18 of 27 PageID: 1958




         102. Defendant, COMMISSIONER, ANGELICA ALLEN-MCMILLAN

   did not respond.



                                  COUNT ONE
                            (NOTICE OF APPEAL-IDEA)

         103. Plaintiffs repeat and re-allege each and every allegation set forth in

   the preceding paragraphs of the Complaint with the same force and effect as

   though each were fully set forth at length herein.

         104. “The IDEA ensures that all children with disabilities have available to

   them a free appropriate public education [FAPE] in the least restrictive

   environment [LRE] that provides special education and related services to meet

   their unique needs and prepare them for further education, employment, and

   independent living, and ensures that the rights of such children and their parents

   are protected.” J.T. v. Dumont Public Schools. 438 N.J. Super 241, 257 9App.

   Div. 2014), (citing 20 U.S.C. sec. 1400(d)(1)(A), (B).)

         105. Pursuant to IDEA, in return for federal education funding states must

   make available a free appropriate public education (FAPE) to all eligible children.

   Endrew F. v. Douglas Cnty Sch, Dist. 137 S.Ct. 988, 993 (2017).To that end,

   schools must provide special education, defined as “specially designed

   instruction…to meet the unique needs of a child with a disability.” In addition,

                                            18
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 19 of 27 PageID: 1959




   they must provide related services, which “are the support services to assist a

   child…to benefit from that instruction. Section 1401(29). A state covered by the

   IDEA must provide a disabled child with such special education and related

   services “in conformity with the [child’s] individualized education program, “ or

   IEP. Section 1401(9)(D). Id. at 994; Fry v. Napoleon Cmty. Sch., 137 s. Ct. 743,

   748-749 (2017).

         106. The IEP is the centerpiece of the statute’s education delivery system

   for children with disabilities. Id. (quoting Honig v. Doe, 484 U.S. 305, 311 (1988);

   see also Polk v. Cent. Susequehanna Intermediate Unit 16, 853 F. 2d 171, 173 (3d

   Cir. 1988).

         107. Endrew F. provides the following guidance regarding the provision of

   FAPE:

      1. The IEP must be appropriately ambitious in light of the child’s individual
         circumstances and unique strengths. Endrew F., 137 S. Ct. at 1000. “The
         adequacy of a given IEP turns on the unique circumstances of the child for
         whom it was created.” Id. at 1001.
      2. To that end, each IEP “is constructed only after careful consideration of the
         child’s present levels of achievement, disability, and potential for growth.”
         Endrew F., at 999 (quoting 20 U.S.C. Sec. 1414(d)(1)(A)(i)(I)-(IV), (d)(3)
         (A)(i)- (iv)).
      3. “Every IEP begins by describing a child’s present level of achievement,
         including explaining ‘how the child’s disability affects the child’s
         involvement and progress in the general education curriculum.’” Id. at 1000
         (quoting 20 U.S.C. Sec.1414(d)(1)(A)(i)(I)(aa)).

                                           19
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 20 of 27 PageID: 1960




      4. “It then sets out a statement of measurable annual goals . . . designed to . . .
         enable the child to be involved in and make progress in the general
         education curriculum,’ along with a description of specialized instruction
         and services that the child will receive.” Id. (quoting Sec.1414(d)(1)(A)(i)
         (II), (IV)).
      5. “The instruction and services must likewise be provided with an eye toward
         ‘progress in the general education curriculum.’” Id. (quoting Sec.1414(d)(1)
         (A)(i)(IV)(bb)).
      6. An IEP “must be appropriately ambitious in light of [the child’s]
         circumstances.” Id. “When a child is fully integrated in the regular
         classroom, as the Act prefers, what that typically means is providing a level
         of instruction reasonably calculated to permit advancement through the
         general curriculum.” Id.
         108. The requirements outlined in the preceding are not merely

   “procedural” requirements. The procedures are there for a reason and “their focus

   provides insight into what it means, for purposes of the FAPE definition, to “meet

   the unique needs” of a child with a disability. Endrew F., 137 S. Ct. 10 1000 (citing

   20 U.S.C. Sec.1401(9) (29)); see also Fry, 137 S. Ct. at 753-754 (IDEA’s

   administrative procedures test whether a school has met its obligation to provide

   meaningful access to education based on individual needs); H.E. v. Walter D.

   Palmer Leadership Learning Partners Charter Sch., No. 17-1721, slip op. at 4 (3d

   Cir. Sept. 19, 2017) (citing Bd. of Educ. v. Rowley, 458 U.S. 176, 205 (1982)).

         109. “The focus on the individual child is critical. The IEP ‘is not a form

   document,’ and must reflect ‘careful consideration of the child’s present levels of




                                            20
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 21 of 27 PageID: 1961




   achievement, disability and potential for growth.’” S.B., 2017 U.S. Dist. LEXIS

   160056, at 34 (quoting Endrew F., 137 S. Ct. at 999).

      110.     The IDEA contains protections to ensure meaningful parental

   participation in the development of a child’s IEP.      A central purpose of the

   procedural protections for parents “is to facilitate the provision of FAPE through

   the development of an appropriate IEP.” Winkelman v. Parma City Sch. Dist., 550

   U.S. 516, 524 (2007); see also Schaffer v. Weast, 546 U.S. 49, 60 (2005)

   (Congress assumed adequate compliance with procedures would result in

   substantively appropriate IEP’s). “Parents are often in a position to be forceful

   advocates for their children and through their vigilance and perseverance to help

   fulfill the IDEA’s promise of a free appropriate public education.” G.L. 802 F.3d

   601, 625 (3d Cir. 2015). Therefore, the regulations require that the Child Study

   Team (CST), with the participation of the Parent, develop the IEP.

      111.     “Predetermination of an IEP can be grounds for finding a violation of

   the IDEA, in particular because predetermination can serve to exclude parents

   from meaningfully participating in the decision making process.” D.B. v.

   Gloucester Twp. Sch. Dist., 751 F. Supp.2d 764 (D.N.J. 2010) (citing Spielberg v.

   Henrico County Pub. Sch., 853 F.2d 256, 259 (4th Cir. 1988); Deal v. Hamilton



                                           21
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 22 of 27 PageID: 1962




   County Bd. of Educ., 392 F.3d 840, 857-58 (6th Cir. 2004)), aff’d, 489 Fed. App’x

   564 (3d Cir. 2012).

         112. “Further, a student's placement must be based on the IEP, and not the

   other way around. 34 C.F.R. Sec. 300.442; 34 C.F.R. Part 300, App. C. Therefore

   it is essential that the IEP is created prior to any final placement decisions.” Id.

         113.    School districts must educate children, including preschool children,

   in the least restrictive environment which permits them to derive educational

   benefit. T.R. ex rel. N.R. v. Kingwood Twp. Bd. of Educ., 205 F.3d 572, 578-579

   (3d Cir. 2000); Sch. Dist. of Phila. v. Post, No. 15-4501, 2017 U.S. Dist. LEXIS

   103273, at 22 (E.D. Pa. July 5, 2017). The District bears the burden of proving

   compliance with the LRE mandate. Kingwood, 205 F.3d at 579. 83. Federal and

   state law mandates reevaluation whenever a school district is considering

   declassifying a child as eligible for special education. See 34 C.F.R. Sec.

   300.305(e)(1) (“a public agency must evaluate a child with a disability in

   accordance with Secs. 300.304 through 300.311 before determining that the child

   is no longer a child with a disability”); N.J.A.C. 6A:14-3.8(d) (“reevaluation shall

   be conducted when a change in eligibility is being considered”).

         114. The failure to comply with IDEA’s procedures is actionable if it: (1)

   “impeded the child's right to a free appropriate public education”; (2) “significantly

                                              22
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 23 of 27 PageID: 1963




   impeded the parents' opportunity to participate in the decision making process”; or

   (3) “caused a deprivation of educational benefits.” 20 U.S.C. Sec. 1415(f)(3)(E).

         115. “Incurring unnecessary legal fees is, of course, a form of prejudice

   that denies a student and [her parent] an educational benefit.” M.C. v. Antelope

   Valley Union High Sch. Dist., 852 F.3d 840, 849-850 (9th Cir. 2017).

         116. The DISTRICT committed many violations of the IDEA and the ALJ

   erred as a matter of law when he did not measure J.H.’s IEP against IDEA’s

   explicit requirements.

         117. With respect to an IEP, the DISTRICT failed to conduct an

   educational evaluation which is reflected in the lack of goals and objectives or

   academics in the IEP.

         118. The IEP did not include statements of academic achievement.

         119. The IEP had no information about J.H. ‘s academic achievement

   while on home instruction or any tutor from ICCPC.

         120. There was no mention of academic weaknesses as found by Ms. Wilk,

   the school psychologist.




                                           23
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 24 of 27 PageID: 1964




         121. The IEP had no mention of Dr. Schuberth’s findings about a specific

   learning disability and/or acute sensitivity to noise and its overall affect on the

   learning environment.

         122. The IEP did not contain any measurable annual goals, including

   academic and functional goals or how J.H.’s progress toward meeting those goals

   would be gauged.

         123. There were no special education services outlined to meet academic

   goals and objectives despite having sufficient information as to J.H.’s having

   issues.

         124. J.H.’s IEP was never amended or updated when independent reports

   were received, which in and of itself is a substantive violation of J.H.’s rights

   under the IDEA and denial of FAPE.

         125. The DISTRICT failed to adequately address any academic concerns

   as well as appropriate placement.

         126. The DISTRICT had predetermined the IEP, services, classification

   and recommended placement without consultation with parents and without

   consideration of expert reports, evaluations and recommendations.




                                           24
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 25 of 27 PageID: 1965




         127. The DISTRICT          is not relieved of its obligations to provide

   appropriate special education services to meet J.H.’s unique needs simply because

   the parents and DISTRICT could not agree on a particular classification.

         128. As a result of the DISTRICT's violation of IDEA’s requirements, J.H.

   was denied appropriate educational programming during school years 2016-2017,

   2017-2018 and 2018-2019.

         129. Plaintiffs are entitled to tuition reimbursement because the DISTRICT

   failed to provide FAPE in the least restrictive environment because it improperly

   classified J.H. and then improperly declassified her.

         WHEREFORE, Plaintiffs demand judgment for the following:

               a.     Reversal of Order of ALJ;

               b.     Tuition and transportation reimbursement;

               c.     Reasonable attorney’s fees and costs against all Defendants;

         and

               d.     All other appropriate relief.




                                            25
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 26 of 27 PageID: 1966




                            COUNT TWO
   (VIOLATION OF IDEA against Defendants NEW JERSEY DEPARTMENT
       OF EDUCATION and its COMMISSIONER, ANGELICA ALLEN-
                             MCMILLAN)


         130. Plaintiffs repeat and re-allege each and every allegation set forth in

   the preceding paragraphs of the Complaint with the same force and effect as

   though each were fully set forth at length herein.

         131. Plaintiffs filed their due process petition on 10/29/12.

         132. Pursuant to federal law, Defendant NJDOE, as a recipient of federal

   funds, is required to comply with IDEA Part B, including, but not limited to,

   monitoring and reporting to USDOE its compliance with ensuring due process

   petitioners receive a final written decision within 45 days of the transmittal of

   Plaintiffs' petition to the New Jersey Office of Administrative Law.

         133. Defendants violated this Court's 12/8/20 Remand Order by failing to

   issue a new a new decision and order for over four moths.

         WHEREFORE, Plaintiffs demand judgment against Defendants as

   follows:

                a.     Find Defendants committed a per se violation of Plaintiffs'

         rights under IDEA to receive final written due process decision in a timely

         manner.


                                             26
Case 2:19-cv-14465-SDW-LDW Document 40-4 Filed 04/21/21 Page 27 of 27 PageID: 1967




               b.     Find Defendants committed a substantive violation of

         Plaintiffs' rights under IDEA to receive final written due process decision in

         a timely manner.

               c.     Find Defendants unnecessarily delayed Plaintiffs' right under

         IDEA to received a final written decision in a timely manner.

               d.     Award Plaintiffs prevailing party attorney's fees and costs.

               e.     For all other appropriate relief.




                                   Jamie Epstein, Esq.




                                            27
